Citation Nr: 1644235	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  11-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for right shoulder reconstruction with distal clavicle resection osteoplasty and degenerative joint disease (right shoulder reconstruction disability), currently rated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for limitation of motion of the right arm, shoulder (right shoulder limitation of motion disability), currently rated as 20 percent disabling, to include entitlement to a separate rating for that disability prior to March 31, 2015.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse, E.A.

ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and the Appeals Management Center in Washington, D.C.  

The issue of entitlement to an increased rating for the Veteran's right shoulder reconstruction disability was previously before the Board in November 2014, when it was remanded for additional development.  

Following the Board's remand, the RO granted service connection for a right shoulder limitation of motion disability as secondary to the Veteran's right shoulder reconstruction disability, and it assigned a 20 percent rating, effective March 31, 2015, the date of a VA shoulder and arms examination.  Given that the limitation of motion disability is essentially a separate rating for the Veteran's already service-connected right shoulder reconstruction disability, the Board finds that it is part and parcel of the appeal for an increased rating for the Veteran's right shoulder reconstruction disability.  As such, the Board has expanded the matters on appeal include entitlement to an initial increased rating for the right shoulder limitation of motion disability, to include entitlement to a separate for that disability prior to March 31, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, the Veteran's right shoulder reconstruction disability claim was remanded in November 2014 for additional development.  Specifically, the Board found that a new VA examination was warranted given the Veteran's assertions that her disability had worsened since the previous VA examination in November 2009.  The Board also directed the AOJ to obtain private medical treatment records.  

Following the Board's remand, the Veteran was afforded a VA shoulder and arms examination in March 2015.  However, the Board finds that the examination report is inadequate for rating purposes, as it does not indicate that range of motion testing of the Veteran's right shoulder was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59; cf. Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, the AOJ should afford the Veteran a new VA examination to determine the current severity of her service-connected right shoulder disabilities, to include full range of motion studies of both the Veteran's right shoulder and the opposite, undamaged joint.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In February 2015, the AOJ sent the Veteran a letter requesting that she submit authorization forms for it to obtain private treatment records on her behalf.  In March 2015, the Veteran submitted authorization forms for the AOJ to obtain records from Dr. T. Bunning, M. Roberts, L. Ac., Dr. C. Braid, Summit Orthopedic Specialists, and Results Physical Therapy.  VA's Private Medical Records Retrieval Center rejected the authorization forms in March 2015 due to missing/invalid signatures and/or dates, and the records were not obtained.  Additionally, there is no indication that the Veteran was informed of the AOJ's inability to obtain the requested treatment records.  Thus, on remand, the AOJ should attempt to obtain outstanding relevant records that may substantiate the Veteran's claims, including those from VA and private medical providers.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.

In particular, ask the Veteran to submit, or to complete a release for the VA to obtain on her behalf, private treatment records from Dr. T. Bunning, M. Roberts, L. Ac., Dr. C. Braid, Summit Orthopedic Specialists, and Results Physical Therapy.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate examiner to determine the current severity of her right shoulder disabilities.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  A complete history should be elicited from the Veteran, and the examiner should conduct any tests and studies deemed necessary.  All findings should be reported in detail.  The examiner is also asked to provide the following information:  
   
a.  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right shoulder and the non-service connected left shoulder.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

c.  The examiner should also address all current functional impairment from the Veteran's right shoulder disabilities, to include any impact on occupational functioning.  

3.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


